 



EXHIBIT 10.12
(ABITIBI CONSOLIDATED LOGO) [g12243kg1224300.gif]
September 27, 2007
Mr. Alain Grandmont
89 Terry Fox
Verdun, Quebec
H3E 1L4
Re: Offer letter
Dear Alain,
We are pleased to offer you the position of Senior Vice-President, Commercial
Printing and Coated Papers, in the new AbitibiBowater, Inc. The following are
details as agreed upon on this date:
Location:                Montreal, Quebec, Canada
Effective Date:
The offer is contingent on conclusion of the Merger and will be effective at
such date.
Compensation:
Your annual base salary, effective the date of the merger, will be US$425,000.
You will be eligible to participate in a short-term incentive plan with a target
level of 70% of your base salary. In addition, you will receive a signing bonus
of US$30,000, to be paid as soon as practical following the closing.
We will request that the Human Resources and Compensation Committee (HRCC) of
the new company, at its first meeting, approve base compensation and incentive
targets for the new executive team and approve several compensation redesigns.
We anticipate closing the 2007 Annual Incentive Plan effective with the merger
and will substitute a new plan for the remainder of 2007 and all of 2008,
emphasizing achievement of synergies.
Additionally, for executives at your level, we will request an equity award tied
to synergy achievement. We anticipate continuing annual equity grants of similar
value as you currently receive and a target level of ownership of common shares
may be required. Previous equity awards will rollover into the New Company and
will be paid according to the initial payout schedule.
You will also be eligible for a perquisite allowance of US$12,000 per year as
well as a complete annual medical examination.

          Offer Letters — ACI in Mtl A Grandmont 2   1/2    

 



--------------------------------------------------------------------------------



 



Other benefits:
Subject to the approval of the new HRCC, you will be covered by an employment
agreement and a new Change in Control (CIC) agreement.
You will maintain your current participation in various benefit plans such as
pension, group insurance and vacation. However, following the merger, the new
company intends to harmonize certain benefits offered to salaried employees,
including senior executives, which may lead to changes in the current benefits.
You will be informed about any changes at the appropriate time.
We are excited about the prospects of the combination of the two companies and
look forward to having you join us on the leadership team. It will be a
challenge.
Please acknowledge receipt of this offer letter and agreement with its terms by
signing the two originals and returning one copy to Viateur Camire on or before
October 3, 2007.

     
/s/ John W. Weaver
  -s- David Paterson [g12243kg1224307.gif]
 
   
John W. Weaver
  David J. Paterson
Exepmive Chairman
  President and Chief Executive Officer
 
   
I accept this offer:
   
 
   
/s/ Alain Grandmont
  9 OCTOBER 2007
 
   
Alain Grandmont
  Date

          Offer Letters — ACI in Mtl A Grandmont 2   2/2    

 